cca_2016101815064644 id uilc number release date from sent tuesday date pm to cc bcc subject re statute on delinquent sfr procedures on file hi ----- this email summarizes the phone discussion that we had with ------------------and ---------- ----------on friday let me know if you have any questions thanks ---------- sb_se has expressed concern over a paragraph in its procedures for voluntarily allowing a normal statute_of_limitations to expire the procedure at issue provides that even though a group manager and territory manager have approved the expiration of the normal statute_of_limitations when the special conditions specified above are present a statute expiration report form is still required to be submitted if the decision to allow the normal assessment statute to expire results in a barred deficiency legally it is acceptable for examination to allow the statute_of_limitations on a form_720 excise_tax to expire examination must use their reasonable discretion and experience to determine when it is necessary to voluntarily allow a statute to expire this discretion may be used as a cost effective measure to preserve resources and workload when examination believes the return has a low likelihood of a subsequent barred deficiency expire and such return later results in a barred deficiency a statute expiration report form at this later date is unnecessary such extra workload undermines the reasonable discretion of examination to voluntarily allow a statute to expire if an agent and group manager use their discretion to allow a statute to examination should attempt to revise the procedure at issue to ensure that this extra workload is not imposed and additional costs and resources are not spent on hindsight decisions
